Case 1:20-cr-00083-DKW Document 24 Filed 10/20/20 Page 1 of 5          PageID #: 140



KENJI M. PRICE #10523
United States Attorney
District of Hawaii

KENNETH M. SORENSON
Chief, National Security
Assistant U.S. Attorney
Room 6-100, PJKK Federal Bldg.
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
Email: Ken.Sorenson@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA       )             CR. NO. 20-00083 DKW
                               )
               Plaintiff,      )             GOVERNMENT’S MOTION FOR
                               )             COMPLEX CASE DESIGNATION;
     vs.                       )             CERTIFICATE OF SERVICE
                               )
ALEXANDER YUK CHING MA, )
                               )
               Defendant.      )
_______________________________)

      GOVERNMENT’S MOTION FOR COMPLEX CASE DESIGNATION

      The United States of America, by and through its undersigned counsel,

Kenneth M. Sorenson, moves this honorable Court pursuant to the provisions of 18

U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(ii), for an Order designating this case as both
Case 1:20-cr-00083-DKW Document 24 Filed 10/20/20 Page 2 of 5           PageID #: 141



unusual and complex due to the nature of the prosecution and the possibility of novel

questions of both law and fact. In support thereof, we submit:

       1.    The defendant, Alexander Yuk Ching Ma, was a long time employee of

the Central Intelligence Agency and a contract employee of the Federal Bureau of

Investigation. The defendant is charged in the Indictment with being a participant in

a lengthy and complex conspiracy to gather and communicate classified national

defense information of the United States to the intelligence services of the People’s

Republic of China.

       2.    Much of the evidence and associated information in the case is currently

classified at the SECRET//NOFORN level. Some of the evidence and information is

classified at the TOP SECRET//NOFORN level.

       3.    Due to the nature of the investigation there is a vast amount of

information collected during the span of the investigation, which was conducted over

the course of multiple years. There are gigabytes of information and documents

collected during the investigation, much of which involves hundreds of recordings

and thousands of emails between the defendant and others, many of whom have been

identified as agents of China’s intelligence services who operated as the defendant’s

handlers during his time acting as an agent on their behalf. A large amount of the

discovery and above described information is classified at the SECRET level.




                                           2
Case 1:20-cr-00083-DKW Document 24 Filed 10/20/20 Page 3 of 5             PageID #: 142



      4.     Government counsel will be asking the Court to set a pretrial conference

pursuant to the Classified Information Procedures Act (CIPA), Pub.L. 96–456, 94

Stat. 2025, enacted October 15, 1980, for the purpose of considering matters relating

to classified information, including discovery and the use, admissibility and

relevance of certain classified information to the case. See 18 U.S.C. App. III, § 2.

Due to the nature of CIPA, the process of review for these purposes can be extensive,

intricate and deeply involved, particularly as the Court and parties work through

issues of discovery, relevance, possible redaction, substitution and/or the creation of

evidentiary summaries pursuant to CIPA § 6(c).

       5.    Additionally, government counsel and defense counsel are working with

the Department of Justice’s security litigation staff to ensure proper use, discussion,

transmission and storage of classified information in the case. In this respect it is

expected to take some period of time for the identification and provisioning of

defense space for the conduct of ongoing litigation in the case.

       6.    Government counsel will also be seeking a Protective Order pursuant to

CIPA § 3, which must be entered prior to the providing of formal classified

discovery and disclosure to the defense team.

      WHEREFORE, the United States respectfully asks the Court to make the

necessary findings in order to declare this case complex pursuant to the provisions of

the 18 U.S.C. § 3161(h)(7)(B)(ii) of the Speedy Trial Act. The United States asks

                                            3
Case 1:20-cr-00083-DKW Document 24 Filed 10/20/20 Page 4 of 5            PageID #: 143



the Court to schedule a hearing date for purposes of addressing this motion and

setting a new trial date. At that time the parties can also discuss with the Court the

scheduling of a hearing pursuant to CIPA § 2 to addresses a timetable for discovery,

relevance, use, admissibility and treatment of classified information arising in the

case.

        DATED: October 20, 2020, at Honolulu, Hawaii.

                                               KENJI M. PRICE
                                               United States Attorney
                                               District of Hawaii

                                                    /s/ Kenneth M. Sorenson
                                               By _____________________________
                                                  KENNETH M. SORENSON
                                                  Assistant United States Attorney




                                           4
Case 1:20-cr-00083-DKW Document 24 Filed 10/20/20 Page 5 of 5          PageID #: 144




                          CERTIFICATE OF SERVICE

      I hereby certify that, on the dates and by the methods of service noted below,

a true and correct copy of the foregoing was served on the following at their last

known addresses:

Served Electronically through CM/ECF:

      Birney Bervar, Esq.
      Attorney for Defendant
      ALEXANDER YUK CHING MA

      DATED: October 20, 2020, at Honolulu, Hawaii.


                                                   /s/ Dawn Aihara
                                              _____________________________
